DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.
Response to Arguments
Applicant has amended claims 1 and 2 to recite “wherein the gel layer is configured to be anchored on a surface of the chamber slab for adjusting contraction time of the gel layer.”  In response to Applicant’s claim amendment, Examiner now cites Grego et al. (Pub. No.: US 2014/0335496).
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4, “disclosed” should be ---disposed---.  
Claim 2 is objected to because of the following informalities:  In line 4, “disclosed” should be ---disposed---.  Appropriate correction is required.
	Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "at least one layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Moreover, claim 1, from which claim 7 depends, only recites “a layer of cells comprising epithelial cells are coating at least the first side of the first membrane.”  This raises the question of whether the claim 7 limitation applies to the layer of epithelial cells on the first side of the first membrane as provided in claim 1, or whether the claim 7 limitation applies to cells placed elsewhere on the device. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grego et al. (Pub. No.: US 2014/0335496). 
Grego et al. (hereinafter, Grego) discloses a multi-layer biomimetic organ model (e.g., fig. 5A, B) comprising: a body, having at least two channel slabs (fig. 5A, upper and lower slabs) and at least one chamber slab (fig. 5A, where chamber 506 is located); 
For claim 2, Grego discloses a multi-layer biomimetic organ model (e.g., fig. 5A, 5B) comprising: a body, having a first and second channel slab (fig. 5A, upper and lower slabs) and a chamber slab (fig. 5A, where chamber 506 is located) disposed therein; a microchannel disposed 502, 518 (e.g., Table 1 for dimensions on the micron scale) in each of the first and second channel slab (fig. 5A, B); a chamber 506 disclosed in the chamber slab (fig. 5A, B); a first membrane 504 disposed between the first channel slab and the chamber slab (para. 41), the membrane 504 having a first side facing the first microchannel and a second side facing the chamber (para. 41); a second membrane 517 disposed between the second channel slab and the chamber slab (para. 47), the membrane having a first side facing the chamber and a second side facing the second -2-Attorney Docket No. 081406.0335 
For claim 3, the channel slabs and chamber slab are individually comprise glass, metal, alloy, plastic, wood, paper, or a polymer (para. 55).  
For claim 4, the membrane comprises polyester thin clear fabric, polydimethylsiloxane, polymeric compounds, or natural membranes, wherein the natural membrane comprises collagen, laminin, or a combination thereof (para. 59).  
For claim 6, the epithelial cells comprise pulmonary, hepatic, or renal epithelial cells and the endothelial cells comprise endothelial cells from the same organ (para. 9).  
For claim 7, as best understood by examiner, at -3-Attorney Docket No. 081406.0335least one layer of cells further comprises at least one type of macrophages, dendritic cells, microbial cells, or mixtures thereof (para. 44).  
For claim 8, the gel layer is embedded with tissue or cells (para. 44).  
For claim 9, the gel layer comprises extracellular matrix proteins, wherein the extracellular matrix proteins are selected from the group consisting of, collagen, fibronectin, laminin, hyaluaronic acid, and mixtures thereof (para. 44).  
For claim 10, the tissue or cells comprise basal stromal tissue or basal stromal cells (e.g., fibroblasts, para. 44).  
For claim 11, the gel layer further comprises at least one type of macrophages, dendritic cells, microbial cells, fibroblasts, endothelial cells, blood monocytes, pericytes, stem cells, immune cells, muscle cells, neural cells, or mixtures thereof (para. 44).  
For claim 12, the epithelial cells are obtained from a healthy human organ or a chronically diseased human organ (para. 9, noting that selection from a healthy human organ or chronically diseased human organ are product-by-process limitations which are not given patentable weight in the absence of distinguishing structure. Since the epithelial cells are human bronchial epithelial cells, they meet the claim). 
For claim 13 and 14, these limitations are functional recitations which do not recite or require any specific structure to perform the functions.  Since all of the claimed structure is provided in Grego, Grego is fully capable of being “adapted to identify pharmaceutical compositions that treat or prevent an organ disease” or “adapted to identify agents harmful to the organ” (see MPEP 2114). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grego et al. (Pub. No.: US 2014/0335496). 
For claim 5, Grego discloses the first microchannel, second microchannel, or both has a width from 0.01 nm to 1 cm (Table 1).  However, Grego does not specify the microchannel has a length from 1 mm to 10 mm.  Given the area and volume dimensions in Table 1, it would have been highly obvious to have selected a microchannel length from 1 mm to 10 mm as an obvious expedient to provide a suitable chamber for endothelial or epithelial cells in order to provide sufficient length to analyze a tissue response to an agent via an airway tissue model system per Grego’s disclosure.  This modification would have occurred using known methods and would have yielded highly predictable results to one of ordinary skill in the art at the time the invention was filed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774